        Case 1:20-cv-03677-LGS-KHP Document 132 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                      12/22/2020
GERALDINE MAHOOD, et al.,

                                                Plaintiffs,             20-CV-3677 (LGS) (KHP)

                             -against-                                        Order to Seal

NOOM INC.

                                                Defendant.

-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         The Court, having reviewed the parties’ request to seal the entirety of the document

submitted at ECF No. 128 in the above-captioned case, grants the request in part. The parties

are directed to resubmit the letter previously filed at ECF No. 126 with the following redactions

only:

         •    The third full sentence in Response to Interrogatory No. 1.1;

         •    The last sentence of the second full paragraph in Response to Interrogatory No. 1.1;

         •    The entirety of the third (and final) paragraph in Response to Interrogatory No. 1.1;

         •    The first sentence in Amended Response to Interrogatory No. 1.1;

         •    The entirety of the second (and final) paragraph in Amended Response to

              Interrogatory No. 1.1;

         •    The last sentence in Response to Interrogatory No. 1.4;

         •    The last sentence in Amended Response to Interrogatory No. 1.4;

         •    The last sentence in Response to Interrogatory No. 1.9;
      Case 1:20-cv-03677-LGS-KHP Document 132 Filed 12/22/20 Page 2 of 2




       •   The last sentence in Amended Response to Interrogatory No. 1.9;

       •   The bulleted list in Response to Interrogatory No. 3.3;

       •   The bulleted list in Amended Response to Interrogatory No. 3.3; and

       •   The entirety of Exhibit A.

       Because the request concerns information exchanged in discovery, there is a lesser right

to public access to the information. To the extent the parties include the information approved

for redaction in dispositive motions or trial exhibits and wish for the information to remain

under seal, they will need to reapply for permission under the standard applicable to judicial

documents.

       In the meantime, the Court respectfully requests that the Clerk of Court seal the

document filed at ECF No. 128, limiting access to the parties and the Court.

       SO ORDERED.

Dated: New York, New York
       December 22, 2020


                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge




                                                2
